Exhibit 10.2

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

FOR NON-U.S. PARTICIPANTS

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan, as amended from time to time (the “Plan”) shall have the
same defined meanings in this Notice of Grant of Restricted Stock Units for
Non-U.S. Participants (the “Notice of Grant”) and the Restricted Stock Unit
Agreement for Non-U.S. Participants, including country-specific terms and
conditions contained in the Appendix to the Restricted Stock Unit Agreement,
attached hereto as Exhibit A (collectively, the “Restricted Stock Unit
Agreement” or the “Agreement”).

Participant:                     

You have been granted              Restricted Stock Units (the “Award”). Each
such Restricted Stock Unit is equivalent to one share of the Company’s Class A
Common Stock for purposes of determining the number of shares subject to this
award. None of the Restricted Stock Units will be issued (nor will you have the
rights of a stockholder with respect to the underlying shares) until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:

Date of Grant:                     ,             

Vesting Schedule: See attached Vesting Appendix

You acknowledge and agree that this Agreement and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the right of the Company or its
Subsidiary or affiliate to terminate your relationship as a Service Provider at
any time, with or without cause.

You hereby agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

[For the electronic version (employees other than executive officers and outside
directors) use this language and omit signature block] By Participant’s
electronic signature and the electronic signature of the Company’s
representative, Participant and the Company agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Agreement.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as

 

1



--------------------------------------------------------------------------------

binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.]

[For the paper version for executive officers and outside directors: By
Participant’s signature and the signature of the Company’s representative below,
Participant and the Company agree that this Award is granted under and governed
by the terms and conditions of the Plan and this Agreement, Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement.]

 

PARTICIPANT       DOLBY LABORATORIES, INC.

 

   

 

Signature     By

 

   

 

Print Name     [Title]

 

2



--------------------------------------------------------------------------------

Vesting Appendix

The Restricted Stock Units will vest as provided below, and once vested, shall
be settled by the Company’s issuance of shares of Stock reflecting that number
of vested Restricted Stock Units.

The Restricted Stock Units will vest after the satisfaction of the following
conditions:

 

Date of Vesting

Vested

  Total Number of Shares Vested   Percentage

 

3



--------------------------------------------------------------------------------

EXHIBIT A

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

1. Grant. Dolby Laboratories, Inc. (the “Company”) hereby grants to the
individual set forth in the Notice of Grant of Restricted Stock Units for
Non-U.S. Participants (the “Participant”) an award of Restricted Stock Units
(“RSUs”) pursuant to Section 8 of the Dolby Laboratories, Inc. 2005 Stock Plan,
as set forth in the Notice of Grant of Restricted Stock Units for Non-U.S.
Participants (the “Notice of Grant”) and subject to the terms and conditions in
this Restricted Stock Unit Agreement for Non-U.S. Participants, including
country-specific terms and conditions contained in the attached Appendix
(collectively, the “Agreement”) and the Dolby Laboratories, Inc. 2005 Stock Plan
as may be amended from time to time (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

2. Company’s Obligation. Each RSU represents the right to receive a Share after
satisfying the applicable vesting conditions set forth in the Notice of Grant.
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of any Shares pursuant to
the vesting of any RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Subject to paragraph 4, and to relevant Plan provisions,
the RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider, for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with this Agreement
will be paid to the Participant (or in the event of the Participant’s death, to
his or her estate) in Shares. Payment upon vesting will be subject to the
Participant (or his or her estate) satisfying the applicable Tax-Related Items
(defined below) withholding obligations set forth in paragraph 11.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the

 

1



--------------------------------------------------------------------------------

Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until Shares (in certificated or uncertificated form in the Company’s sole
discretion) have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.

8. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY OR AFFILIATE EMPLOYING OR RETAINING THE PARTICIPANT) AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES
HEREUNDER. THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY OR AFFILIATE EMPLOYING OR RETAINING THE
PARTICIPANT) TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 100 Potrero Avenue, San
Francisco, CA 94103, U.S.A., Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.

10. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any Participant would be considered a “specified employee” within
the meaning of Section 409A of the Code and the regulations thereunder at the
time of such Participant’s termination as a Service Provider, the RSUs (and/or
at the election of the Participant the cash received from the sale of the Shares
underlying the vested RSUs) will not be paid to the Participant until the date
that is six (6) months and one (1) day following the date of the Participant’s
termination as a Service Provider.

11. Withholding of Taxes.

(a) Regardless of any action the Company and/or the Subsidiary or affiliate
employing the Participant (the “Employer”) take with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the

 

2



--------------------------------------------------------------------------------

Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the issuance of Shares in settlement of the RSUs, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, at their discretion and without any notice or authorization
by Participant, to satisfy the obligations with regard to all Tax-Related Items
by one of a combination of the following:

 

  (i) withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or

 

  (iii) withholding in Shares to be issued upon vesting/settlement of the RSUs.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan. No fractional Shares will be withheld
or issued pursuant to the grant of RSUs and the issuance of Shares thereunder.

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items. The Participant shall have no further rights with
respect to any Shares that are

 

3



--------------------------------------------------------------------------------

retained by the Company pursuant to this provision, and under no circumstances
will the Company be required to issue any fractional Shares.

12. Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a) the Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this RSU
subject to all of the terms and provisions thereof. The Participant has reviewed
the Plan (including any applicable appendixes or sub-plans thereunder) and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the RSU. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this RSU. Participant further agrees to notify the
Company upon any change in the residence address in the Notice of Grant;

(b) the Company (and not the Employer) is granting the RSU. The Company will
administer the Plan from outside Participant’s country of residence;

(c) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(d) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(e) all decisions with respect to future awards of RSUs, if any, will be at the
sole discretion of the Company;

(f) the Participant is voluntarily participating in the Plan;

(g) the RSUs and the Shares subject to the RSUs are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which are outside the scope of the Participant’s
employment contract, if any;

(h) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or affiliate of the Company;

 

4



--------------------------------------------------------------------------------

(j) the RSU grant and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary or affiliate of the Company and the Company will not incur any
liability of any kind to Participant as a result of any change or amendment, or
any cancellation, of the Plan at any time;

(k) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(l) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s status as
a Service Provider by the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws), and in consideration of the grant
of the RSUs to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claims;

(m) in the event of termination of the Participant’s status as a Service
Provider (whether or not in breach of local labor laws), the Participant’s right
to vest in the RSUs under the Plan, if any, will terminate effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Administrator shall have the exclusive discretion to determine when
the Participant is no longer actively employed for purposes of the Award; and

(n) the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger or a Change in Control.

13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan

14. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
materials by and among, as applicable, the Employer, the Company, and any
Subsidiary or affiliate for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth,

 

5



--------------------------------------------------------------------------------

social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company or any
Subsidiary or affiliate, details of all RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).

The Participant understands that Data may be transferred to the designated Plan
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company in the implementation,
administration and management of the Plan. The Participant understands that the
recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, the plan broker and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusal or withdrawal of consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment, or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of

 

6



--------------------------------------------------------------------------------

Shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent, or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

18. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

19. Governing Law and Venue. This Award will be governed by, and construed in
accordance with, the laws of the State of California, U.S.A. without regard to
principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award is made and/or to be
performed.

20. Language. Participant has received the terms and conditions of this
Agreement and any other related communications in English, and Participant
consents to having received these documents in English. If the Participant has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or any third party
designated by the Company. By Participant’s electronic signature and the
electronic signature of the Company’s representative, Participant and the
Company agree that this RSU is granted under and governed by the terms and
conditions of the Plan and this Agreement.

22. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested and whether the Participant
is actively employed). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon the Participant, the Company, and all other interested persons. No member
of the Administrator will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

7



--------------------------------------------------------------------------------

23. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

24. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Award
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

8



--------------------------------------------------------------------------------

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country-specific terms and conditions that
apply to Participants resident in countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.

Australia

Form of Settlement.

RSUs granted to employees resident in Australia shall be paid in Shares only.

Securities Law Notice.

If the Participant acquires Shares under the Plan and offers such Shares for
sale to a person or entity resident in Australia, the offer may be subject to
disclosure requirements under Australian law. The Participant should obtain
legal advice on disclosure obligations prior to making any such offer.

Australian Addendum.

The Participant understands and agrees that the RSUs are offered subject to and
in accordance with the terms of the Plan and the Australian Addendum to the
Plan. The Participant further agrees to be bound by the terms of the Plan as
supplemented for implementation in Australia by the Australian Addendum and the
terms of the Award as set forth in the Agreement.

Canada

Form of Settlement.

RSUs granted to employees resident in Canada shall be paid in Shares only.

Consent to Receive Information in English for Quebec Employees.

The Participant acknowledges that it is the express wish of the parties that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant

 

9



--------------------------------------------------------------------------------

hereto or relating directly or indirectly hereto, be written in English.

Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

Authorization to Release and Transfer Necessary Personal Information.

The following provision supplements paragraph 14 of the Agreement:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Parent, Subsidiary or
affiliate and the Administrator of the Plan to disclose and discuss the Plan
with their advisors. The Participant further authorizes the Company and any
Parent, Subsidiary or affiliate to record such information and to keep such
information in the Participant’s employee file.

France

Consent to Receive Information in English.

By accepting the grant of the RSUs, the Participant confirms having read and
understood the Plan and the Agreement, which were provided in English language.
The Participant accepts the terms of those documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.

Germany

No special provisions.

Hong Kong

Form of Settlement.

RSUs granted to employees resident in Hong Kong shall be paid in Shares only.

Securities Law Notice.

Warning: The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company, its Subsidiaries or affiliates. The Agreement, including this
Appendix, the Plan and other incidental

 

10



--------------------------------------------------------------------------------

communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs are intended only
for the personal use of each eligible employee of the Employer, the Company or
any Subsidiary or affiliate and may not be distributed to any other person. If
the Participant is in any doubt about any of the contents of the Agreement,
including this Appendix, or the Plan, the Participant should obtain independent
professional advice.

The Participant agrees, and the Participant’s heirs and assigns agree, not to
sell any Shares within six months of the date of grant.

Occupational Retirement Schemes Ordinance Alert.

The Company specifically intends that neither the Award nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

Japan

No special provisions.

Korea

No special provisions.

Netherlands

Consent to Comply with Dutch Securities Law.

The Participant has been granted RSUs under the Plan, pursuant to which the
Participant may acquire Shares. Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such Shares. In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Company.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules apply to
the Participant. If it is uncertain whether the insider rules apply, the Company
recommends that the Participant consult with his or her personal legal advisor.
Please note that the Company cannot be held liable if the Participant violates
the Dutch insider rules. The Participant is responsible for ensuring compliance
with these rules.

By entering into the Agreement and participating in the Plan, the Participant
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

 

11



--------------------------------------------------------------------------------

Prohibition Against Insider Trading.

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the Share price, regardless of the actual effect on the price. The insider could
be any employee of the Company or its Dutch Subsidiary or affiliate who has
inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary or affiliate may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.

Singapore

Securities Law Notice.

The RSUs are being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”). The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that such RSU
grant is subject to section 257 of the SFA and the Participant will not be able
to make any subsequent sale in Singapore, or any offer of such subsequent sale
of the Class A common stock in Singapore, or any offer of the Class A common
stock underlying the RSUs unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).

Director Reporting Notice.

If the Participant is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, as the terms are used in the
Singapore Companies Act (the “SCA”), the Participant agrees to comply with
notification requirements under the SCA. Among these requirements is an
obligation to notify the Singapore Subsidiary or affiliate in writing when the
Participant receives an interest (e.g., Awards, Shares) in the Company or any
related companies (including when Participant sells Shares acquired through an
Award). In addition, the Participant must notify the Singapore Subsidiary or
affiliate when the Participant sells or receives Shares of the Company or any
related company (including when the Participant sells or receives Shares
acquired under the Plan). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant’s interests in the
Company or any related company within two days of becoming a director. The
Participant should consult with his or her personal legal advisor regarding his
or her notification obligations under the SCA.

 

12



--------------------------------------------------------------------------------

Sweden

No special provisions.

Taiwan

No special provisions.

United Kingdom

Terms and conditions are set forth in the Company’s 2005 Stock Plan Restricted
Stock Unit Agreement for U.K. Participants.

 

13